Sub-Item 77O (1) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On July 20, 2015, Dreyfus Intermediate Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 825 Fixed Rate Senior Notes Due 2025 issued by Morgan Stanley (CUSIP No. 6174468C6) (the "Notes") at a purchase price of $99.918 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC Academy Securities, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Drexel Hamilton, LLC Fifth Third Securities, Inc. ING Financial Markets LLC KKR Capital Markets LLC Lebenthal & Co., LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC RBS Securities Inc. Regions Securities LLC SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. US Bancorp Investments, Inc. UBS Securities LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On July 27, 2015, Dreyfus Intermediate Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 915 3.875% Senior Notes due August 2025 issued by Bank of America Corp. (CUSIP No. 06051GFS3) (the "Notes") at a purchase price of $99.819 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Merrill Lynch, Pierce, Fenner and Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CastleOak Securities, L.P. Commerz Markets LLC Danske Markets Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner and Smith Incorporated Mischler Financial Group, Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC Nykredit Bank A/S Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Securities America, Inc. The Huntington Investment Company The Williams Capital Group, L.P. UniCredit Capital Markets LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (3) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On August 10, 2015, Dreyfus Intermediate Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 4825 3.500% Notes due 2025 issued by Simon Property Group, L.P. (CUSIPNo. 828807CV7) (the"Notes") at a purchase price of $99.354 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BB&T Capital Markets, a division of BB&T Securities LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. RBC Capital Markets, LLC Regions Securities LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f‑3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (4) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On September 21, 2015, Dreyfus Intermediate Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 1365 4.125% Senior Notes due September 2025 issued by UBS Group Funding (Jersey) Limited (CUSIPNo. 90351DAB3) (the"Notes") at a purchase price of $99.813 per Note, including underwriter compensation of 0.45%. The Notes were purchased from UBS Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Apollo Global Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Citigroup Global Markets Inc. Desjardins Securities Inc. Drexel Hamilton, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Mischler Financial Group, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC National Bank of Canada Financial Inc. RBC Capital Markets, LLC Region Securities LLC Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC UBS Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f‑3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (5) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On September 21, 2015, Dreyfus Intermediate Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 1210 4.375% First Mortgage Bonds due 2045 issued by Kentucky Utilities Company (CUSIP No. 491674BL0) (the "Bonds") at a purchase price of $99.917 per Bond, including underwriter compensation of 0.875%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. SunTrust Robinson Humphrey, Inc. UBS Securities LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (6) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Short Term Income Fund On July 27, 2015, Dreyfus Short Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 665 3.875% Senior Notes due August 2025 issued by Bank of America Corp. (CUSIP No. 06051GFS3) (the "Notes") at a purchase price of $99.819 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CastleOak Securities, L.P. Commerz Markets LLC Danske Markets Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mischler Financial Group, Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC Nykredit Bank A/S Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Securities America, Inc. The Huntington Investment Company The Williams Capital Group, L.P. UniCredit Capital Markets LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (7) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Short Term Income Fund On August 10, 2015, Dreyfus Short Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 1160 2.500% Notes due 2020 issued by Simon Property Group, L.P. (CUSIPNo. 828807CU9) (the"Notes") at a purchase price of $99.943 per Note, including underwriter compensation of 0.35%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. RBC Capital Markets, LLC Regions Securities LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f‑3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (8) Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Short Term Income Fund On September 21, 2015, Dreyfus Short Term Income Fund (the "Fund"), a series of Dreyfus Investment Grade Funds, Inc., purchased 420 2.95% Senior Notes due September 2020 issued by UBS Group Funding (Jersey) Limited (CUSIPNo. 90351DAA5) (the"Notes") at a purchase price of $99.829 per Note, including underwriter compensation of 0.45%. The Notes were purchased from UBS Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Apollo Global Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Citigroup Global Markets Inc. Desjardins Securities Inc. Drexel Hamilton, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mischler Financial Group, Inc. Morgan Stanley & Co. LLC National Bank of Canada Financial Inc. RBC Capital Markets, LLC Region Securities LLC Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC UBS Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f‑3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction.
